Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-21 are objected to because of the following informalities:
Claim 2, on line 17 is objected for phrase “the home-automation action” should be changed to --the home-automation actions--.
Claim 9, on line 20 is objected for phrase “the home-automation action” should be changed to --the home-automation actions--.
Claim 16, on line 19 is objected for phrase “the home-automation action” should be changed to --the home-automation actions--.
Dependent claims are objected due to their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 6-9, 13-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATCH et al. (US 20150363745 A1) in view of QUAM et al. (US 10534331 B2) further in view of BERG-SONNE et al. (US 20130226320 A1).
Re claim 2. HATCH discloses (abstract) a computer implemented method (i.e. claims 1-3 and 12) comprising: 
obtaining location information 805 of a mobile computing device relative to a pre-defined geographic area (i.e. geographic zone), the pre-defined geographic area including at least a portion of a property [0024, 0033-0035, 0040-0043, 0051]; 
obtaining a connection status (claim 3) of the mobile computing device for a short range wireless connection with a communication-enabled device within the property [0034, 0040, 0042];
determining that criteria for two or more home-automation actions (claim 19) at the property is satisfied by (claims 1 and 3)
(i) the location information of the mobile computing device relative to the pre-defined geographic area including at least the portion of the property (claim 1), and
(ii) the connection status of the mobile computing device for the short range wireless connection with the communication-enabled device within the property (claim 3); 
in response to determining that criteria for the two or more home-automation action (i.e. action is not limited) at the property is satisfied, triggering (i.e. step 820 wherein action is automatically performed given the previous conditions in steps 805-815) at least one home-automation action to be performed at the property (i.e. both information conditions need to be met to perform following operations - 820 clock-in of employee for example - fig.8); and 
wherein the home-automation action (i.e. step block 820) is performed [0038] by one or more controllable devices (i.e. could be any device such as the clock-in module or camera 210 which operates as part of the clock-in process, which is controllable by the system of 200 as controlled by the process show in fig.8) at the property (camera 210 is clearly located at the property i.e. fig.2).
HATCH clearly suggests the computer method and system (i.e. fig.1-5) to be used for security purposes and secure actions such as [0051] locking and unlocking doors used within a home, an office, or a place of business or similar building (i.e. a property). HATCH clearly suggests using a geographic position confirmation and confirmation of connection status of a mobile device within a system for the purpose of allowing triggering various actions (by way of an application 505 to allow users to control certain actions of a home, office, and/or other property).
	However, HATCH fails to explicitly disclose:
pre-defined geographic area defined by a geo-fence.
QUAM teaches (abstract) in a similar field of invention, a building automation system with geo-fencing (fig.1) wherein a pre-defined geographic area (c.1, ll.28-59) is defined by a geo-fence (fig.102), which can be adjusted based on user activity data (i.e. user indication about sensitivity of geo-fence during operation of system) (c.1, ll.48-59; c.91, ll.26-54) for the purpose of adjusting the geo-fence for proper operation.
FIG. 95 is a schematic block diagram of an illustrative building automation system 5042 that includes a memory 5044 and a controller 5046 that is operably coupled to the memory 5044. The memory 5044 stores a geofence that defines a region about the user's building. The controller 5046 is configured to identify when a user's mobile device 5036 crosses the geo-fence, and in response, cause an adjustment to a temperature set point of the building automation system. In some embodiments, the controller 5046 is also configured to automatically increase the size of the region of the geo-fence if the controller 5046 receives an indication (e.g. from a user) that the geo-fence is too sensitive, and to automatically decrease the size of the region of the geo-fence if the controller 5046 receives an indication (e.g. from a user) that the geo-fence is not sensitive enough. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a geo-fence (by way of user interaction) which includes a pre-defined geographic area as taught by QUAM in order to adjust geo-fence as needed or desired by users to properly operate (i.e. sensitivity of geo-fence – or schedule defined by user need) building automated functions.
	However, HATCH as modified by QUAM fails to explicitly disclose:
the triggering comprising prioritizing the two or more home automation actions based on respective priority level of the home automation actions.
BERG-SONNE teaches (abstract) in a similar field of invention (abstract), a system which operates using priority rules [0009, 0180-0189, 0394], wherein triggering of events comprise prioritizing two or more automation actions [0413-0415] basing on priority levels (FIG.20-22) [0441-0449] for different events.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using priority levels for home automation actions as taught by BERG-SONNE in order to properly adjust which action(s) occur at any given time based on importance of action (i.e. to follow a specific order of actions/operations).
Re claim 6. HATCH discloses the method of claim 2, wherein the location information (i.e. GPS technology determines, collects and indicates the following data) of the mobile computing device comprises at least one or more of: 
data indicating that the mobile computing device has entered the pre-defined geographic area, data indicating that the mobile computing device has left the pre-defined geographic area, data indicating that the mobile computing device is presently located within the pre-defined geographic area, or 
data indicating that the mobile computing device is located outside the pre-defined geographic area.
All of this data can be included or derived from GPS coordinates and information processed by geo location device 220.
Re claim 7. HATCH discloses 905 (establishing communication links must include confirming connection status of mobile devices - fig. 1-5) the method of claim 2, wherein the connection status of the mobile computing device indicates that the mobile computing device has either connected to a wireless local network within the portion of the property, or disconnected from the wireless local network within the portion of the property.  
Re claim 8. HATCH discloses [0036] the method of claim 2, wherein the connection status of the mobile computing device indicates that the mobile computing device has either established a Bluetooth connection with a particular device associated with the property, or disconnected from a Bluetooth connection with the particular device associated with the property.  
Re claim 9. HATCH as modified by BERG-SONNE and QUAM (as discussed for claim 2) discloses a system comprising: 
one or more computer (HATCH - fig.11); and 
one or more storage devices (HATCH - fig.11) storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: 
obtaining location information of a mobile computing device relative to a pre-defined geographic area defined by a geo-fence, the pre-defined geographic area including at least a portion of a property; 
obtaining a connection status of the mobile computing device for a short range wireless connection with a communication-enabled device within the property; 
determining that criteria for two or more home-automation actions at the property is satisfied by 
(i) the location information of the mobile computing device relative to the pre- defined geographic area including at least the portion of the property, and 
(ii) the connection status of the mobile computing device for the short range wireless connection with the communication-enabled device within the property; 
in response to determining that criteria for the two or more home-automation actions at the property is satisfied, triggering at least one home-automation action to be performed at the property, the triggering comprising prioritizing the two or more home automation actions based on respective priority level of the home automation actions; 
wherein the home-automation action is performed by one or more controllable devices at the property.  
Re claim 13. HATCH discloses (as applied for claim 6) the system of claim 9, wherein the location information of the mobile computing device comprises at least one or more of: 
data indicating that the mobile computing device has entered the pre-defined geographic area, data indicating that the mobile computing device has left the pre-defined geographic area, data indicating that the mobile computing device is presently located within the pre-defined geographic area, or data indicating that the mobile computing device is located outside the pre-defined geographic area.  
Re claim 14. HATCH discloses (as applied for claim 7) the system of claim 9, wherein the connection status of the mobile computing device indicates that the mobile computing device has either connected to a wireless local network within the portion of the property, or disconnected from the wireless local network within the portion of the property.  
Re claim 15. HATCH discloses (as applied for claim 8) the system of claim 9, wherein the connection status of the mobile computing device indicates that the mobile computing device has either established a Bluetooth connection with a particular device associated with the property, or disconnected from a Bluetooth connection with the particular device associated with the property.  
Re claim 16. HATCH as modified by BERG-SONNE and QUAM (as discussed for claim 2) discloses a non-transitory computer-readable storage device encoded with computer program instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
obtaining location information of a mobile computing device relative to a pre-defined geographic area defined by a geo-fence, the pre-defined geographic area including at least a portion of a property; 
obtaining a connection status of the mobile computing device for a short range wireless connection with a communication-enabled device within the property; 
determining that criteria for two or more home-automation actions at the property is satisfied by 
(i) the location information of the mobile computing device relative to the pre- defined geographic area including at least the portion of the property, and 
(ii) the connection status of the mobile computing device for the short range wireless connection with the communication-enabled device within the property; 
in response to determining that criteria for the two or more home-automation actions at the property is satisfied, triggering at least one home-automation action to be performed at the property, the triggering comprising prioritizing the two or more home automation actions based on respective priority level of the home automation actions; 
wherein the home-automation action is performed by one or more controllable devices at the property.  
Re claim 20. HATCH discloses (as applied for claim 6) the non-transitory computer-readable storage device of claim 16, wherein the location information of the mobile computing device comprises at least one or more of: 
data indicating that the mobile computing device has entered the pre-defined geographic area, data indicating that the mobile computing device has left the pre-defined geographic area, data indicating that the mobile computing device is presently located within the pre-defined geographic area, or data indicating that the mobile computing device is located outside the pre-defined geographic area.  
Re claim 21. HATCH discloses (as applied for claim 7) the non-transitory computer-readable storage device of claim 16, wherein the connection status of the mobile computing device indicates that the mobile computing device has either connected to a wireless local network within the portion of the property, or disconnected from the wireless local network within the portion of the property.  
Claim(s) 3-5, 10-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATCH et al. (US 20150363745 A1) in view of QUAM et al. (US 10534331 B2) and BERG-SONNE et al. (US 20130226320 A1) further in view of YANG (US 20180199356 A1).
Re claim 3. However, HATCH as modified by QUAM and BERG-SONNE fails to explicitly disclose:
 the method of claim 2, wherein prioritizing the two or more home automation actions based on respective priority level of the home automation actions comprises triggering a subset of the two or more home automation actions.
	YANG teaches (abstract) in similar field of invention, [0009, 0015, 0020] using prioritization of home automation actions [0050] based on priority levels of actions to determine triggering a subset of a group of actions [0033, 0054].  In FIG.2, YANG teaches [0050-0051] using a subset of two or more home automation actions.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using prioritization and subsets of home automation actions as taught by YANG in order to determine which group of automation actions should be performed.
Re claim 4. However, HATCH as modified by QUAM and BERG-SONNE fails to explicitly disclose:
the method of claim 2, wherein prioritizing the two or more home automation actions based on respective priority level of the home automation actions comprises triggering a single home automation action with the highest priority level.
YANG teaches (abstract) in similar field of invention, [0009, 0015, 0020] using prioritization of home automation actions [0050] based on priority levels of actions to determine triggering a subset of a group of actions [0033, 0054]. YANG further teaches [0033-0036] triggering a specific home automation action with the highest priority level.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using prioritization and subsets of home automation actions as taught by YANG in order to determine which group of automation actions should be performed.
Re claim 5. However, HATCH as modified by QUAM and BERG-SONNE fails to explicitly disclose:
the method of claim 2, wherein prioritizing two or more home automation actions based on respective priority level of the home automation actions comprises sequentially triggering the two or more home automation actions based on the respective priority level of the home automation actions.
YANG teaches (abstract) in similar field of invention, [0009, 0015, 0020] using prioritization of home automation actions [0050] based on priority levels of actions to determine triggering a subset of a group of actions [0033, 0054]. YANG further teaches [0057, 0063-0064, 0079-0080] triggering specific actions sequentially based on priority levels.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using sequentially triggering certain automation actions as taught by YANG in order to operate specific actions sequentially based on a selected time as needed [0005].
Re claim 10. HATCH as modified by QUAM, BERG-SONNE and YANG discloses (as for claim 3) the system of claim 9, wherein prioritizing the two or more home automation actions based on respective priority level of the home automation actions comprises triggering a subset of the two or more home automation actions.  
Re claim 11. HATCH as modified by QUAM, BERG-SONNE and YANG discloses (as for claim 4) the system of claim 9, wherein prioritizing the two or more home automation actions based on respective priority level of the home automation actions comprises triggering a single home automation action with the highest priority level.  
Re claim 12. HATCH as modified by QUAM, BERG-SONNE and YANG discloses (as for claim 5) the system of claim 9, wherein prioritizing two or more home automation actions based on respective priority level of the home automation actions comprises sequentially triggering the two or more home automation actions based on the respective priority level of the home automation actions.  
Re claim 17. HATCH as modified by QUAM, BERG-SONNE and YANG discloses (as for claim 3) the non-transitory computer-readable storage device of claim 16, wherein prioritizing the two or more home automation actions based on respective priority level of the home automation actions comprises triggering a subset of the two or more home automation actions.  
Re claim 18. HATCH as modified by QUAM, BERG-SONNE and YANG discloses (as for claim 4) the non-transitory computer-readable storage device of claim 16, wherein prioritizing the two or more home automation actions based on respective priority level of the home automation actions comprises triggering a single home automation action with the highest priority level.  
Re claim 19. HATCH as modified by QUAM, BERG-SONNE and YANG discloses (as for claim 5) the non-transitory computer-readable storage device of claim 16, wherein prioritizing two or more home automation actions based on respective priority level of the home automation actions comprises sequentially triggering the two or more home automation actions based on the respective priority level of the home automation actions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/
Primary Examiner, Art Unit 2683                                                                                                                                                                                                        11/28/2022